                                   Case 2:21-cv-01068-APG-BNW Document 34
                                                                       33 Filed 09/07/21
                                                                                09/03/21 Page 1 of 2



                               1   DIANA G. DICKINSON, ESQ., Bar No. 13477
                                   LITTLER MENDELSON P.C.
                               2   3960 Howard Hughes Parkway
                                   Suite 300
                               3   Las Vegas, Nevada 89169.5937
                                   Telephone:    702.862.8800
                               4   Fax No.:      702.862.8811
                                   Email: ddickinson@littler.com
                               5
                                   Attorney for Defendant
                               6   BACKGROUNDCHECKS.COM LLC

                               7

                               8                                UNITED STATES DISTRICT COURT
                               9                                      DISTRICT OF NEVADA
                         10

                         11        Jesus Gonzalez,
                                                                                      Case No. 2:21-cv-01068-APG-BNW
                         12                       Plaintiff,
                         13        v.                                                   STIPULATION TO EXTEND TIME
                                                                                        FOR DEFENDANT
                         14        Clarity Services, Inc.; Equifax Information          BACKGROUNDCHECKS.COM LLC
                                   Services, LLC; Experian Information                  TO FILE RESPONSIVE PLEADING TO
                         15        Solutions, Inc.; National Consumer Telecom &         PLAINTIFF’S FIRST AMENDED
                                   Utilities Exchange; Trans Union, LLC; Plain          COMPLAINT
                         16        Green, LLC; 2233 Paradise Road, LLC dba
                                   Cash Factory USA; Conn Appliances, Inc.;             [FIRST REQUEST]
                         17        Great American Finance Holdings, LLC;
                                   AT&T Mobility, LLC; Cox Communications
                         18        Las Vegas, Inc.; and Backgroundchecks.com,
                                   LLC,
                         19
                                                  Defendants.
                         20

                         21
                                          Plaintiff       JESUS         GONZALEZ             (“Plaintiff”)      and        Defendant
                         22
                                   BACKGROUNDCHECKS.COM LLC (“Defendant”), by and through their undersigned counsel,
                         23
                                   hereby agree and stipulate to extend the time for Defendant to file a response to the First Amended
                         24
                                   Complaint from the current deadline of September 8, 2021, up to and including October 8, 2021.
                         25
                                          The requested extension is necessary in light of the fact that Defendant’s counsel was
                         26
                                   recently retained.   The additional time will allow defense counsel to conduct a complete
                         27
                                   investigation into the allegations and to prepare a response to the First Amended Complaint.
                         28
LITTLER MEND ELSO N P.C.
 3960 H oward Hughes Parkway
           Suite 300
  Las Vegas, NV 89169.5937
         702.862.8800
                                   Case 2:21-cv-01068-APG-BNW Document 34
                                                                       33 Filed 09/07/21
                                                                                09/03/21 Page 2 of 2



                               1            This is the first request for an extension of time to respond to the First Amended Complaint.

                               2   This request is made in good faith and not for the purpose of delay.

                               3 Dated: September 3, 2021                           Dated: September 3, 2021
                               4 Respectfully submitted,                            Respectfully submitted,
                               5

                               6   /s/ Michael Kind                                  /s/ Diana G. Dickinson
                                   MICHAEL KIND, ESQ.                                DIANA G. DICKINSON, ESQ.
                               7   KIND LAW                                          LITTLER MENDELSON, P.C.
                               8   GEORGE HAINES, ESQ.                               Attorney for Defendant
                                   GERARDO AVALOS, ESQ.                              BACKGROUNDCHECKS.COM LLC
                               9   FREEDOM LAW FIRM, LLC
                         10        Attorneys for Plaintiff
                                   JESUS GONZALEZ
                         11

                         12                                                               IT IS SO ORDERED.
                         13                                                                       September 7, 2021.
                                                                                          Dated: _____________________
                         14

                         15

                         16                                                               ____________________________________
                                                                                          UNITED STATES MAGISTRATE JUDGE
                         17

                         18        4813-1425-5609.2 / 107811-1000

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
LITTLER MEND ELSO N P.C.

                                                                                      2
 3960 H oward Hughes Parkway
           Suite 300
  Las Vegas, NV 89169.5937
         702.862.8800
